Mobley, Justice.
On November 9, 1967, John W. Bailey filed a notice of appeal from a judgment dated September 29, 1967, sustaining a motion to dismiss his “motion extraordinary” to vacate and set aside his conviction of murder on March 29, 1960, and sentence of life imprisonment. The notice of appeal was not filed within 30 days after entry of the judgment complained of, as required by Ga. L. 1966, pp. 493, 496 (Code Ann. § 6-803), and the record contains no extension of time for filing this notice. The appeal must therefore be dismissed. Ga. L. 1966, pp. 493, 500 (Code Ann. § 6-809 (b); Stanford v. Evans, Reed & Williams, 221 Ga. 331 (145 SE2d 504).

Appeal dismissed.


All the Justices concur.